Citation Nr: 0500318	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from September 1940 to May 
1942; he died in January 1976.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

The applicable VA regulations that implement 38 U.S.C.A. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective in January 2000.  Prior to 
this there had been a concept explored in case law that 
38 U.S.C.A. § 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations that were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.   
See 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  In this case, 
the appellant's claim was filed in April 2002.

By a December 16, 2004 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c) 
(2004).


REMAND

Entitlement to 38 U.S.C.A. § 1318 benefits can be 
established: (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for clear and 
unmistakable error (CUE) in a previous rating decision.  See 
National Organization of Veterans' Advocates Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003); 38 C.F.R. § 3.22 (2004).

The Board notes that the appellant, in her April 2002 claim, 
in her January 2003 NOD, and in her December 2003 substantive 
appeal, repeatedly raised the issue of CUE in several rating 
decisions enacted during the veteran's lifetime.  For 
example, she maintains that the rating decisions of March 
1946, November 1946, October 1947, September 1951, and 
October 1952 were clearly and unmistakably erroneous.  The 
appellant also contends that claims for service connection 
for other residuals of the May 1941 accident remained 
pending, and, had they been timely addressed, would have 
yielded a 100 percent evaluation for the veteran.

The RO has not addressed the appellant's CUE claims.  More 
specifically, no mention of the CUE contentions was made when 
the RO adjudicated the 38 U.S.C.A. § 1318 issue in January 
2003.  A statement of the case (SOC) was issued in November 
2003 and no mention was made of the law or regulations 
controlling any adjudication of a claim of CUE.  The RO 
concluded its analysis in the SOC by saying that a review of 
the file had not revealed any CUE in any previous decision, 
but no response to the appellant's specific CUE allegations 
was made.  The RO did not summarize the evidence relating to 
any CUE claim, did not summarize the applicable law relating 
to CUE claims, did not discuss the application of the law in 
this case, and did not provide reasons for the determination 
that there was no CUE.  38 C.F.R. § 19.29 (2004).  In short, 
there was no adjudication or proper notice of adjudication of 
the CUE claims.  The conclusory statement in the SOC does not 
suffice.  Id.  

The Board notes that adjudication of the appellant's CUE 
claims may impact her 38 U.S.C.A. § 1318 claim, especially if 
CUE is found, and the assignment of one or more evaluations 
or effective dates is changed as a result.  As such, because 
the resolution of the appellant's unadjudicated CUE claims 
might potentially impact her 38 U.S.C.A. § 1318 claim, the 
CUE claims are inextricably intertwined with the 38 U.S.C.A. 
§ 1318 claim on appeal, and a Board decision on the 
38 U.S.C.A. § 1318 claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should re-adjudicate the 
appellant's 38 U.S.C.A. § 1318 claim.  In 
so doing, the RO should adjudicate each 
of the underlying CUE claims.  The 
readjudication should reflect 
consideration of the current versions of 
38 C.F.R. §§ 3.22 and 20.1106, as well as 
consideration of pertinent caselaw, to 
include National Organization of 
Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II).

2.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the CUE issues affecting this appeal.  
The reasons for any determination that 
CUE does not exist or does not result in 
a favorable outcome should be set forth 
in detail.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

